Citation Nr: 0008992	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  98-13 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a liver disorder, 
to include as claimed as an undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue, to 
include as claimed as an undiagnosed illness.

3.  Entitlement to service connection for irritability, to 
include as claimed as an undiagnosed illness.

4.  Determination of an initial rating for chronic diarrhea, 
evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from October 1989 to May 1990, 
and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran's claims 
on appeal.  The veteran appealed those decisions to the BVA 
and the case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War from December 1990 to 
April 1991.

2.  The veteran's liver disorder has been diagnosed as 
hepatitis.

3.  Chronic fatigue is due to hepatitis.

4.  The veteran does not suffer from chronic irritability, 
manifested to compensable degree for a period of six months 
or more, and related by competent evidence to an undiagnosed 
illness.

5.  The veteran's service-connected diarrhea is manifested by 
moderate symptoms, with frequent episodes of bowel 
disturbance with abdominal distress; it is not productive of 
severe symptoms, with diarrhea or alternating diarrhea and 
constipation with more or less constant abdominal distress.
CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a liver disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for chronic fatigue is not well grounded.  38 U.S.C.A. 
§ 5107(a).

3.  The veteran's claim of entitlement to service connection 
for irritability is not well grounded.  38 U.S.C.A. 
§ 5107(a).

4.  The schedular criteria for a 10 percent evaluation for 
diarrhea have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7319 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131.  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Regulations further provide that 
service connection shall be granted for any disability which 
is proximately due to, the result of, or for the degree of 
aggravation caused by a service connected disease or injury.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

Service connection may also be established for chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf war, or to a 
degree of 10 percent or more not later than December 31, 
2001.  To fulfill the requirement of chronicity, the illness 
must have persisted for a period of six months.  38 U.S.C.A. 
§ 1117 (West 1991); 38 C.F.R. § 3.317 (1999).

A.  Chronic Fatigue and Liver Disorder

The veteran contends that his liver disorder has been ongoing 
since November 1992.  He further contends that both disorders 
were incurred in service, and that he did not report fatigue 
in service because he did not want to jeopardize his 
deployment status.  The veteran denies ever having been 
diagnosed with any form of hepatitis. 

Service medical records noted no complaints of, or treatment 
for, chronic fatigue or a liver disorder.  The veteran was 
exposed to sand inhalation and smoke from burning oil wells 
in Kuwait, and was required to take certain medications based 
on the threat of possible biological and/or chemical attack.  
The veteran received a number of military physical 
examinations following separation from service.  In November 
1991, April 1992, November 1992, and June 1994, the veteran 
denied having any physical defects which might restrict his 
performance on active duty.  In January 1993, he was found to 
be physically qualified for mess duty and he denied any 
exposure to, diagnosis of, or treatment for, hepatitis or any 
other communicable disease that might be disqualifying.  

In February 1993, the veteran completed a Persian Gulf 
screening questionnaire form.  When asked whether he had any 
medical problems, he reported only a bowel problem.  The 
veteran received a Persian Gulf Registry examination in 
September 1994.  The examination report noted that the 
veteran gave a history of returning from the Persian Gulf and 
feeling "his usual self for approximately one year without 
complaint" but then beginning to experience certain symptoms 
including an increased need for sleep.  He was given various 
tests including an ultrasound of the liver, which was 
determined to be within normal limits.  Liver function tests, 
however, revealed elevated readings.  A hepatitis screen was 
negative.  VA treatment records from November 1994 noted that 
the veteran reported a history of "abnormal liver function 
tests for a few years."  The report indicated that he had no 
tattoos, and no history of blood transfusions.  In March 
1995, the veteran was described as "healthy appearing."  He 
still had abnormal liver function tests but he was again 
found to be negative for hepatitis.  

The veteran was given a VA general medical examination in 
June 1995.  The examiner noted that the veteran had a history 
of elevated liver function tests, but that two hepatitis 
tests and an abdominal ultrasound had all been normal.  The 
examination report did not indicate that the veteran made any 
complaints of fatigue.  The veteran's diagnoses included 
"history of transaminitis which may be secondary to elevated 
creatinine kinase level.  No other etiology known."  He was 
advised to abstain from alcohol.

VA treatment records from July 1995 reported that the veteran 
had "persistently elevated transaminase (mild)" for the 
past three years.  He was noted to be negative for hepatitis, 
and the report noted that he drank approximately 6 to 8 beers 
on weekend nights.  The handwritten notes mention the word 
"fatigue" but it is unclear whether he was admitting to or 
denying fatigue.  The assessment was "unexplained persistent 
increased transaminase.  May be secondary to alcohol."  The 
veteran was scheduled for a liver biopsy.  Following the 
biopsy, the diagnosis was chronic hepatitis.  In August 1995, 
it was noted that the liver biopsy revealed "mild 
inflammation consistent with mild hepatitis possibly of viral 
origin.  Hepatitis A, B and C, negative, therefore non-A, 
non-B perhaps."  The assessment was "viral hepatitis of 
unknown origin, perhaps non-A, non-B.  No history reported of 
i.v. drug abuse or blood transfusion."  

In September 1996, the veteran submitted statements from his 
mother and from an employer.  The employer stated that the 
veteran required many short breaks when asked to perform hard 
physical labor.  The veteran's mother reported that the 
veteran's sleep habits had changed since returning from the 
Persian Gulf and that, on occasion, she had difficulty waking 
him.  

A January 1997 VA examination report stated that the veteran 
complained of generalized weakness.  His alcohol intake was 
noted to be markedly reduced.  The report summarized the 
medical history reported above, and noted that "hepatitis 
serology for B and C were negative."  The diagnosis was 
"chronic hepatitis, question etiology, may be viral or 
toxic.  . . . malaise and weakness probably is due to the 
hepatitis."  

The veteran received a VA fibromyalgia examination in 
December 1997.  The examiner reported that the veteran gave a 
history of returning from the Persian Gulf and first 
experiencing diarrhea, and later joint pains and generalized 
fatigue.  The report further stated that the veteran next had 
increased liver function tests, followed by a liver biopsy 
that was "reported to be negative for hepatitis."  The 
veteran's complaints consisted of fatigue and of feeling 
constantly "run down."  He indicated that sleeping 10 to 12 
hours a day "may relieve the fatigue."  The examiner's 
impression was that the veteran had an undiagnosed illness 
with the following complaints: joint pains, fatigue, and cold 
fingers and hands.  Based on the results of this examination, 
as well as subsequent electromyograph studies, the RO, in 
April 1998, granted service connection for fibromyalgia and 
assigned a 10 percent evaluation. 

Pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, service 
connection may be granted only for undiagnosed disabilities 
attributed to Southwest Asia service during the Persian Gulf 
War.  The veteran's fatigue and elevated liver function tests 
have been attributed to a diagnosed disorder, hepatitis.  
While the veteran denies that he has been diagnosed with 
hepatitis, his statement is contradicted by the medical 
records dated in July and August 1995, as well as the January 
1997 VA examination report.  In addition, the Board notes 
that while the December 1997 VA examination resulted in an 
impression of an undiagnosed disorder manifested by 
complaints that included fatigue, the underlying, undiagnosed 
disorder was fibromyalgia, manifested by fatigue, which is 
already service connected.  Moreover, fatigue is one of the 
criteria listed in order to qualify for a 10 percent 
evaluation for fibromyalgia under 38 C.F.R. § 4.71a, 
Diagnostic Code 5025 (1999).  Since the veteran's liver 
disorder and fatigue have been attributed to a specific, 
diagnosed disability, the Board must conclude that the 
veteran's claim for service connection for these disorders 
under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 are inapplicable.  

The Board notes additionally that there is no medical opinion 
that relates a liver disorder or hepatitis, first diagnosed 
in July 1995, to the veteran's service.  As regards fatigue, 
while it has been attributed to hepatitis, and it is one of 
the symptoms of service-connected fibromyalgia, there is no 
medical opinion that relates fatigue directly with service, 
other than as associated with the veteran's already service-
connected fibromyalgia.  Given the lack of a nexus between a 
liver disorder, hepatitis, and fatigue, and the veteran's 
service, plausible claims for service connection for such 
disorders have not been presented.  See Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Consequently, such claims are not well 
grounded and must, therefore, be denied.  38 U.S.C.A. 
§ 5107(a).

B.  Irritability

The veteran contends that, since returning from the Persian 
Gulf, he has suffered from irritability. 

Service medical records noted no complaints of or treatment 
for irritability.  The records noted that the veteran had 
been exposed to sand inhalation and smoke from burning oil 
wells in Kuwait, and had been required to take certain 
medications based on the threat of possible biological and/or 
chemical attack.  The veteran received a number of military 
physical examinations following separation from service.  In 
November 1992, and June 1994, the veteran denied having any 
mental defects which might restrict his performance on active 
duty. 

In February 1993, the veteran completed a Persian Gulf 
screening questionnaire form.  He indicated that he was 
having problems with increased anger since his return from 
the Gulf.  The veteran received a Persian Gulf Registry 
examination in September 1994.  He complained of temper 
outbursts, but denied other symptoms of post-traumatic stress 
disorder.  He underwent a VA psychiatric examination in May 
1995.  He reported that upon return to civilian life, he felt 
himself to be "much more irritable and more easily 
precipitated into a fight."  However, he further reported 
that "his irritability has settled down really quite well" 
and the reported noted that "he says basically that he has 
no psychological complaints."  The examiner detected no 
objective symptoms and the final diagnosis was "no 
identifiable psychiatric disorder."

In September 1996, the veteran's mother submitted a statement 
that reported that since the veteran's return from the Gulf, 
he "became very temperamental and occasionally lost his 
temper which was previously unlike him."  

Following a careful review of the evidence, the Board finds 
that the veteran has not presented evidence of chronic 
irritability, manifested to compensable degree for a period 
of six months or more, and related by competent evidence to 
an undiagnosed illness.  See 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.  The Board notes that the May 1995 VA psychiatric 
examination report indicated that the veteran manifested no 
objective symptoms, and indeed the veteran reported that his 
irritability had "settled down really quite well," and that 
he had "no psychological complaints."  Thus, while the 
veteran and his mother maintain that the veteran has suffered 
from irritability since service, such irritability has not 
been shown to be manifested to a compensable degree under 
either 38 C.F.R. § 4.132 (1996) or 4.130 (1999). 

In addition, the veteran's complaints of irritability have 
not been linked by competent medical evidence to an 
undiagnosed illness.  VA's General Counsel has held, in a 
March 1999 opinion that is binding on VA and the Board, that 
in order to present a well grounded claim, a claimant may not 
merely show an absence of a diagnosis, as is the case here, 
but rather needs to show "some evidence indicating either 
that his or her illness is incapable of diagnosis or, at a 
minimum, that physicians providing treatment or examination 
of the illness have not attributed it to a known diagnosis."  
VAOPGCPREC 4-99.  Such conditions have not been met in this 
case.  Accordingly, the veteran has not presented a well 
grounded claim for service connection for irritability and 
his claim must be denied.  38 U.S.C.A. § 5107(a).

II.  Increased Evaluation for Service-Connected Diarrhea

The veteran essentially contends that the current 
noncompensable evaluation for diarrhea does not accurately 
reflect the severity of his disability.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, an appeal 
from the initial assignment of a disability rating requires 
consideration of the entire time period involved and 
contemplates staged ratings, where warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  After reviewing the record, 
the Board finds that no further action is necessary to meet 
the duty to assist the veteran with the development of 
evidence in connection with his claim.  38 U.S.C.A. 
§ 5107(a). 

In April 1997, the RO granted service connection for diarrhea 
and assigned a noncompensable evaluation, effective November 
1994.  Service medical records noted no complaints of or 
treatment for diarrhea.  In February 1993, the veteran 
completed a Persian Gulf screening questionnaire form in 
which he reported having a bowel problem.  The veteran's 
September 1994 Persian Gulf Registry examination report 
stated that the veteran complained of diarrhea.  A stool 
sample was taken and found to be within normal limits.  VA 
treatment records from March 1995, noted that the veteran had 
soft bowel movements once or twice a day, with no rectal 
bleeding.  The assessment was soft bowel movements of 
questionable etiology.

In June 1995, the veteran received a general VA examination.  
He provided a history of developing loose stools within a 
year of his return from the Persian Gulf.  The examination 
report stated that stool samples had been taken in the past, 
and that these were guac negative, negative for ova and 
parasites, and that a barium enema administered in March 1993 
was normal.  The veteran reported that his stools had firmed 
up "over the past few years."  He denied a history of 
abdominal pain, nausea, vomiting, constipation, melena, or 
hematochezia, and reported that he had heartburn very rarely.  
He had normoactive bowel sounds, his abdomen was soft and 
nontender, and there was no hepatosplenomegaly or masses.  
The veteran deferred a rectal examination, stating that a 
recent rectal examination conducted by the VA Digestive 
Disease Clinic had been normal.  The examiner's diagnosis was 
history of soft stools, no known etiology.  In February 1996, 
the veteran complained of loose stools occurring three to 
four times a day.  A January 1997 VA examination report noted 
that the veteran complained of abdominal discomfort but 
denied food intolerance, a history of vomiting, anorexia, or 
weight loss.

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  When a condition that is not listed in the VA 
Schedule for Rating Disabilities is encountered, VA may rate 
under a closely related disease or injury in which not only 
the functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  

The veteran's diarrhea has been rated by analogy to irritable 
bowel syndrome, under 38 C.F.R. § 4.114, Diagnostic Code 
7319.  Under this Code, a 30 percent evaluation is warranted 
for severe symptoms, with diarrhea or alternating diarrhea 
and constipation with more or less constant abdominal 
distress.  A 10 percent evaluation is warranted for moderate 
symptoms, with frequent episodes of bowel disturbance with 
abdominal distress, and a noncompensable evaluation is 
warranted for mild symptoms, with disturbances of bowel 
function with occasional episodes of abdominal distress.  

Following a careful review of the evidence, the Board finds 
that, in view of the February 1996 treatment records that 
noted complaints of loose stools three to four times a day, 
the evidence supports a 10 percent evaluation.  The Board 
finds further, however, that the preponderance of the 
evidence indicates that the disability picture presented by 
the veteran's service-connected disorder more closely 
approximates moderate symptoms, with frequent episodes of 
bowel disturbance with abdominal distress, than it 
approximates severe symptoms, with diarrhea or alternating 
diarrhea and constipation with more or less constant 
abdominal distress.  

The Board notes that, while the veteran's service-connected 
disability has been characterized as diarrhea, he has not 
been diagnosed with diarrhea and all the medical evidence 
describes the veteran's bowel movements as no more than 
"soft" or "loose."  In addition, while he reported 
abdominal discomfort during the recent VA examination, such 
discomfort has not been shown to be constant, as the veteran, 
in June 1995, reported a decrease in symptoms "over the past 
few years."  Therefore, the veteran has not been shown to 
have diarrhea with more or less constant abdominal distress 
to warrant a 30 percent evaluation.  Accordingly, an 
evaluation in excess of 30 percent under Diagnostic Code 7319 
is denied.  


ORDER

Service connection for a liver disorder is denied.

Service connection for chronic fatigue is denied.

Service connection for irritability is denied.

A ten percent evaluation is granted for diarrhea, subject to 
the law and regulations governing the payment of VA monetary 
benefits. 




		
           R. F. WILLIAMS 
	Member, Board of Veterans' Appeals


 



